Citation Nr: 0102116	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  00-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from October 1961 to May 
1966.

This appeal arises from a rating decision of October 1999 
from the Columbia, South Carolina, Regional Office (RO).  A 
notice of disagreement was received in June 2000, a statement 
of the case was provided to the veteran in August 2000, and a 
substantive appeal was received in September 2000.


REMAND

At the time the veteran submitted his appeal to Board of 
Veterans' Appeals (on a VA Form 9) in September 2000, he 
included a separate form which indicated that he desired a 
videoconference hearing before a Member of the Board of 
Veterans' Appeals (Board).  The record does not indicate that 
such a hearing has been scheduled.  Therefore, this case must 
be returned to the RO to schedule a videoconference hearing.

Accordingly, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing before a Member 
of the Board.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


